Citation Nr: 1516542	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  10-18 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, type II, currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969.  He was awarded the Purple Heart and the Combat Action Ribbon.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, while an April 2014 supplemental statement of the case (SSOC) notes that the Veteran presented for a VA examination to assess the current severity of his diabetes in July 2013, the report of this examination is not associated with the record.  Instead, the only examination of record is dated in August 2008.  Moreover, the Veteran has credibly testified as to a worsening of diabetic symptoms since his last examination by VA.  See Board Hearing Transcript (Tr.) at 8, 11.  Therefore, an updated examination is necessary.  Updated VA treatment records should also be obtained on remand.

Additionally, the Veteran had testified that he had to stop working due to his diabetes symptoms.  Id. at 13.  A claim for a TDIU has therefore been raised by the record and is before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Appropriate development on this portion of his appeal is thus required.
Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of how to substantiate a claim for entitlement to TDIU. Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to a TDIU, and request that he supply the requisite information.

2.  Obtain all updated VA outpatient records.

3.  Then schedule the Veteran for an examination to determine the current severity of his diabetes mellitus and any associated complications, including a thorough discussion of any functional impact caused by the same.

4.  After completion of the above, readjudicate the appeal, to include consideration of entitlement to a TDIU.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




